DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 05/09/2022 in response to the Non-Final Rejection mailed on 11/08/2021 is acknowledged.  This listing of claims replaces all prior listings 
3.	Claims 1 and 3-24 are pending.
4.	Claims 8-18 and 22-24 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks and declaration filed on 05/09/2022 in response to the Non-Final Rejection mailed on 11/08/2021 have been fully considered and are deemed not persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 102
6.	The rejection of claims 1, 3-7, and 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (WO 2013/0855540 A2; cited on PTO-892 mailed 11/10/2020) as evidenced by Nair et al. (PLOS One, 04/17/2015; cited on IDS filed on 05/10/2019) and GenBank Q9S6N9 (GenBank, 2006; cited on PTO-892 mailed on 06/30/2021) is maintained for the reasons of record and the reasons set forth below.
7.	Claims 1, 3-7, and 19-21 are drawn to a fusion protein comprising: a hydrolase; and a Cry protein or a crystal forming fragment thereof comprising Domain I of the Cry protein, wherein the fusion protein forms crystal upon being expressed in a host cell and has hydrolase activity while in crystal form.
8.	With respect to claim 1, Chan et al. teach a fusion protein comprising a Cry protein or a crystal forming domain thereof and an antimicrobial protein such as lysozyme (hydrolase) that forms crystals upon being expressed in a host cell and are able to be produced in bacterial cells and form crystals in vivo and retain antimicrobial activity (hydrolase activity) [see Abstract; paragraphs 0006-0007; Examples 1 and 2].  Although Chan et al. demonstrates that the lysozyme contains hydrolase activity by dissolving the crystals and performing a filter paper assay, Chan et al. does not explicitly teach that the hydrolase activity is maintained while in crystal form as recited in the claim.  To this end, evidentiary reference Nair et al. is cited in accordance with MPEP 2131.01 to demonstrate that Cry3Aa fusion proteins of green fluorescent protein and mCherry display fluorescence while in crystal form and the enzyme luciferase exhibits activity on luciferin while in the crystal form [see Fig. 1 and Fig. 3].  To this end, it is the examiner’s position that absent evidence otherwise, the Cry-lysozyme fusion proteins of Chan et al. would inherently retain hydrolase activity in the crystal form.
	With respect to claim 3, Chan et al. teach the fusion protein wherein the Cry protein is Cry3Aa [see paragraphs 0006-0007].
	With respect to claim 4, Chan et al. teach the fusion protein wherein the Cry protein is Cry3Aa or a crystal forming domain thereof (interpreted as reading on the claim in view of the indefiniteness of the claim and in view of the transitional phrase “comprising”, which includes additional elements not recited in the claims) [see paragraphs 0006-0007].  Although Chan et al. does not explicitly teach wherein the Cry3Aa protein is SEQ ID NO:  4, evidentiary reference GenBank Q9S6N9 is cited in accordance with MPEP 2131.01 to demonstrate that Cry3Aa comprises the claimed amino acids of claim 4 [see alignment attached as APPENDIX A].
	With respect to claim 5, Chan et al. teach the fusion protein further comprising a peptide linker [see paragraph 0038].
	With respect to claim 6, Chan et al. teach the fusion protein which is crystallized and crosslinked [see Abstract; paragraphs 0006-0007; paragraph 0041].
	With respect to claim 7, Chan et al. teach the fusion protein wherein the fusion protein consists essentially of a hydrolase at the C-terminus and the Cry protein at the N-terminus and optionally a peptide linker domain between the hydrolase and Cry protein [see paragraphs 0038 and 0041].
	With respect to claim 19, Chan et al. teach a composition comprising the fusion protein and a substrate to the hydrolase [see paragraphs 0006-0007; 0088; Examples 1 and 2].
	With respect to claim 20, Chan et al. teach the composition wherein the fusion protein is crystallized and/or crosslinked [see paragraphs 0006-0007, 00088; Examples 1 and 2].
Claim Rejections - 35 USC § 103
9.	The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Chan et al. (WO 2013/0855540 A2; cited on PTO-892 mailed 11/10/2020) in view of Homaei et al. (Journal of Chemical Biology, 2013; cited on PTO-892 mailed 11/10/2020) as evidenced by Nair et al. (PLOS One, 04/17/2015; cited on IDS filed 05/10/2019) and GenBank Q9S6N9 (GenBank, 2006; cited on PTO-892 mailed on 06/30/2021) is maintained for the reasons of record and the reasons set forth below.
10.	With respect to claim 21, Chan et al. teach a fusion protein comprising a Cry protein or a crystal forming domain thereof and an antimicrobial protein such as lysozyme (hydrolase) that forms crystals upon being expressed in a host cell [see Abstract; paragraphs 0006-0007; Examples 1 and 2].  Chan et al. further teach compositions and kits comprising the fusion protein that includes other agents such as a therapeutic agent or an agent useful for crosslinking, recombinantly engineering or otherwise coupling or fusion a Cry protein to an antimicrobial protein, and/or diagnostic agent, devices or other materials for preparing the composition for administration [see paragraph 0088].
	However, Chan et al. does not explicitly teach the fusion protein is immobilized on a solid support.
	Homaei et al. teach that immobilized enzymes on solid supports are more robust and more resistant to environmental changes and the heterogeneity of the immobilized enzyme systems allows an easy recovery of both enzymes and products, multiple re-use of enzymes, continuous operation of enzymatic processes, rapid termination of reactions and greater variety of bioreactor designs [see Abstract]. Homaei et al. also teach that immobilized enzymes have applications in the medical field of diagnostics and treatment of diseases [see p. 200].
	Before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Chan et al. and Homaei et al. to use a solid support for the crystal forming fusion proteins of Chan et al. because Chan et al. teach fusion proteins comprising a Cry protein and a hydrolase for use for therapeutic purposes.  Homaei et al. teach that immobilized enzymes on solid supports have applications in treatments of disease and are more robust and resistant to environmental changes than free enzymes.  One of ordinary skill in would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Chan et al. and Homaei et al. because Homaei et al. acknowledges that immobilized enzymes are more robust and resistant to environmental changes.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
11.	Applicants’ remarks and declaration filed on 05/09/2022 in response to the Non-Final Rejection mailed on 11/08/2021 have been fully considered by the examiner.  Applicants in summary contend that the declaration clearly demonstrates that clear zones of inhibition or cell lysis are only seen when the lysozyme enzyme has been released from the Cry3aa crystal as opposed to in crystal form which demonstrate no zone of cell lysis.  Applicants contend that this is evidence that these fusion have no activity in crystal form.
	This argument is found to be not persuasive.  As demonstrated by evidentiary reference Nair et al. (PLOS One, 04/17/2015; cited on IDS filed 05/10/2019) above, Cry3Aa fusion proteins of green fluorescent protein and mCherry display fluorescence while in crystal form and the enzyme luciferase exhibits activity on luciferin while in the luciferase-Cry3Aa crystal form [see Fig. 1 and Fig. 3].  The examiner is of the position that spectroscopic assays in the teachings of Nair et al. are more sensitive and quantitative than the qualitative zone of lysis or zone of inhibition assays presented in the declaration.  For these reasons, the examiner is of the position that the rejection set forth above over Chan et al. (WO 2013/0855540 A2; cited on PTO-892 mailed 11/10/2020) as evidenced by Nair et al. (PLOS One, 04/17/2015; cited on IDS filed on 05/10/2019) and GenBank Q9S6N9 (GenBank, 2006; cited on PTO-892 mailed on 06/30/2021) is reasonable and therefore maintained. 
After Final Consideration Program 2.0
12.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
13.	Status of the claims:
	Claims 1 and 3-24 are pending.
	Claims 8-18 and 22-24 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 3-7 and 19-21 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A

GenBank Q9S6N9 with SEQ ID NO:  4

Query Match             100.0%;  Score 3447;  DB 108;  Length 652;
  Best Local Similarity   100.0%;  
  Matches  652;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRKGGRKMNPNNRSEHDTIKTTENNEVPTNHVQYPLAETPNPTLEDLNYKEFLRMTADN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRKGGRKMNPNNRSEHDTIKTTENNEVPTNHVQYPLAETPNPTLEDLNYKEFLRMTADN 60

Qy         61 NTEALDSSTTKDVIQKGISVVGDLLGVVGFPFGGALVSFYTNFLNTIWPSEDPWKAFMEQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NTEALDSSTTKDVIQKGISVVGDLLGVVGFPFGGALVSFYTNFLNTIWPSEDPWKAFMEQ 120

Qy        121 VEALMDQKIADYAKNKALAELQGLQNNVEDYVSALSSWQKNPVSSRNPHSQGRIRELFSQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VEALMDQKIADYAKNKALAELQGLQNNVEDYVSALSSWQKNPVSSRNPHSQGRIRELFSQ 180

Qy        181 AESHFRNSMPSFAISGYEVLFLTTYAQAANTHLFLLKDAQIYGEEWGYEKEDIAEFYKRQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AESHFRNSMPSFAISGYEVLFLTTYAQAANTHLFLLKDAQIYGEEWGYEKEDIAEFYKRQ 240

Qy        241 LKLTQEYTDHCVKWYNVGLDKLRGSSYESWVNFNRYRREMTLTVLDLIALFPLYDVRLYP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LKLTQEYTDHCVKWYNVGLDKLRGSSYESWVNFNRYRREMTLTVLDLIALFPLYDVRLYP 300

Qy        301 KEVKTELTRDVLTDPIVGVNNLRGYGTTFSNIENYIRKPHLFDYLHRIQFHTRFQPGYYG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KEVKTELTRDVLTDPIVGVNNLRGYGTTFSNIENYIRKPHLFDYLHRIQFHTRFQPGYYG 360

Qy        361 NDSFNYWSGNYVSTRPSIGSNDIITSPFYGNKSSEPVQNLEFNGEKVYRAVANTNLAVWP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 NDSFNYWSGNYVSTRPSIGSNDIITSPFYGNKSSEPVQNLEFNGEKVYRAVANTNLAVWP 420

Qy        421 SAVYSGVTKVEFSQYNDQTDEASTQTYDSKRNVGAVSWDSIDQLPPETTDEPLEKGYSHQ 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SAVYSGVTKVEFSQYNDQTDEASTQTYDSKRNVGAVSWDSIDQLPPETTDEPLEKGYSHQ 480

Qy        481 LNYVMCFLMQGSRGTIPVLTWTHKSVDFFNMIDSKKITQLPLVKAYKLQSGASVVAGPRF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LNYVMCFLMQGSRGTIPVLTWTHKSVDFFNMIDSKKITQLPLVKAYKLQSGASVVAGPRF 540

Qy        541 TGGDIIQCTENGSAATIYVTPDVSYSQKYRARIHYASTSQITFTLSLDGAPFNQYYFDKT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TGGDIIQCTENGSAATIYVTPDVSYSQKYRARIHYASTSQITFTLSLDGAPFNQYYFDKT 600

Qy        601 INKGDTLTYNSFNLASFSTPFELSGNNLQIGVTGLSAGDKVYIDKIEFIPVN 652
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 INKGDTLTYNSFNLASFSTPFELSGNNLQIGVTGLSAGDKVYIDKIEFIPVN 652